DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
	Claim 25 is allowable over the prior art of record, because the prior art of record does not disclose a system comprising: a transmitter; a plurality of sensors coupled to the transmitter, the plurality of sensors configured to provide at least one object detection signal; a plurality of primary transmitter coils coupled to the transmitter, the plurality of primary transmitter coils each providing at least one primary transmitter signal, the plurality of primary transmitter coils responsive to the at least one object detection signal to redirect the primary transmitter signal in response to the object detection signal away from at least one of the primary transmitter coils; a transmitting device that generates a corrective action signal in response to the object detection signal; the transmitter configured to allow placement of at least one secondary receiver coil that is electrically responsive to at least one primary transmitter coil, wherein the at least one secondary receiver coil is configured to provide at least one secondary receiver signal; and wherein the plurality of object sensors are configured to detect at least one magnetic or electric field characteristic of the at least one secondary receiver coil, wherein the object detection signal is responsive to a plurality of secondary receiver coils.

		Claim 42 is allowable over the prior art of record, because the prior art of record does not disclose an a system comprising a transmitter, a plurality of sensors coupled to the transmitter, the plurality of sensors configured to provide at least one object detection signal, a plurality of primary transmitter coils coupled to the transmitter, the plurality of primary transmitter coils each providing at least one primary transmitter signal, the plurality of primary transmitter coils responsive to the at least one object detection signal to redirect the primary transmitter signal in response to the object detection signal away from at least one of the primary transmitter coils, a transmitting device that generates a corrective action signal in response to the object detection signal, the transmitter configured to allow placement of at least one secondary receiver 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS AMAYA whose telephone number is (571)272-8941. The examiner can normally be reached M-F 7:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on (571) 272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS AMAYA/Primary Examiner, Art Unit 2836